Citation Nr: 1453480	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-24 173A	)	DATE
	)
	)

On appeal from the
Department of the Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date of July 18, 2009, for educational assistance benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Processing Center, located at the Buffalo, New York, Regional Office (RO), which determined that the Veteran's period for completing his education using Chapter 30 benefits had expired.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 17, 1999; it is neither claimed nor shown that he had additional active duty after that date. 

2.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits expired on July 18, 2009. 

3.  The evidence of record does not establish that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 period of eligibility.


CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond July 18, 2009, is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b). See 38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2014). 

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension [not at issue here as the claim was filed within a year of the July 2009 ending date of eligibility, see 38 C.F.R. 21.1033(c)] and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  See 38 C.F.R. § 21.7051(a) (2014).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2) (2014). 

In the case at hand, the Veteran seeks an extension of the Chapter 30 delimiting date, July 18, 2009.  It is uncontroverted that this is ten years from the day after the end of his only period of active duty.  In July 2009, the Veteran submitted a statement indicating his awareness of his approaching delimiting date and requesting an extension because he would only need a few more months of school to complete his education program.  In February 2010, the Veteran was notified that the delimiting date had been reached and no extension was warranted.  The RO explained that the Veteran could submit medical evidence of any disability that may have prevented him from commencing or completing an education program during the relevant time period.  The Veteran, in May 2010, responded with a statement suggesting that he suffered from a deep depression from June 2000 to February 2001 due to the loss of his life savings in the U.S. Stock Market.  He reported, however, that he was not treated by a physician for the depression, as he had no money or insurance.

While the Board recognizes the Veteran's claim that a mental disability prevented him from initiating or completing his chosen program of education within the applicable eligibility period, there is no medical evidence to establish that fact.  Again, the regulation requires that it be clearly established by medial evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2014).  No such evidence exists in this case.  

The Board finds that the key facts are not in dispute in this case.  The record shows that the Veteran was discharged from active duty on July 17, 1999, and it is neither claimed nor shown that he had any additional active duty after that date.  Based on this date, the RO established the delimiting date for use of his Chapter 30 educational assistance benefits as July 18, 2009. 

Further, the record shows that the Veteran requested an extension in July 2009, within a year from the date on which his original period of eligibility ended.  He therefore had potential entitlement to these benefits, provided his delimiting date could be extended under applicable law and VA regulations, as set forth above. However, although it is claimed by the Veteran, there is no medical evidence to establish that the Veteran was medically incapacitated to the extent he could not pursue a program of education during his period of eligibility for Chapter 30 benefits that ended on July 18, 2009.  The Veteran even confirmed that no such medical evidence exists, because he did not seek treatment for his reported depression.  In February 2010, the Veteran was sent a letter requesting detailed information in this regard; he did not provide medical evidence showing that a disability prevented his pursuit of educational goals during any time period.  In fact, he confirmed that no such medical evidence exists.  Because there is no evidence in support of the criteria for an extension of the Veteran's delimiting date for use of his Chapter 30 benefits, the Board finds that it must deny the Veteran's request to extend his delimiting date on the facts presented. 

Finally, the Board appreciates the Veteran's contentions; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the reasons stated above, there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond July 18, 2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


